Citation Nr: 0306872	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  99-19 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for flat 
feet.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin disorder affecting the feet.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a status post mass on the left foot.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1973.  
Further, the record indicates he had additional service in 
the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
from a determination by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.

The veteran provided testimony at a personal hearing before 
personnel at the RO in September 2000, a transcript of which 
is of record.

This case was previously before the Board in June 2000 and 
January 2002.  In June 2000, the Board remanded to comply 
with the veteran's request for a personal hearing.  
Thereafter, the Board denied the claims on appeal by a 
January 2002 decision.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By a June 2002 Order, the Court vacated and 
remanded the Board's decision pursuant to a joint motion.  In 
essence, this motion contended that the Board had not 
adequately addressed the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

For the reasons stated below, the Board has determined that 
new and material evidence has been presented, but that 
additional development is necessary with respect to the 
veteran's underlying claims of service connection for flat 
feet, a skin disorder affecting the feet, and residuals of a 
status post mass on the left foot.  Accordingly, the Board is 
undertaking additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)) with respect to these 
claims.  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing the 
appellant's response to the notice, the Board will prepare a 
separate decision addressing these issues.


FINDINGS OF FACT

1.  Service connection was previously denied for flat feet, a 
skin disorder affecting the feet, and residuals of a status 
post mass on the left foot by an April 1986 Board decision.

2.  The additional evidence submitted to reopen the veteran's 
claims of service connection for flat feet, a skin disorder 
affecting the feet, and residuals of a status post mass on 
the left foot bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1986 Board decision denying service connection 
for flat feet, a skin disorder affecting the feet, and 
residuals of a status post mass on the left foot is final.  
38 U.S.C.A. § 4004(b) (1988) (38 U.S.C.A. § 7104 (West 
2002)); 38 C.F.R. § 19.104 (1985) (38 C.F.R. § 20.1100 
(2002)).

2.  New and material evidence having been submitted to reopen 
the claims of entitlement to service connection for flat 
feet, a skin disorder affecting the feet, and residuals of a 
status post mass on the left foot, these claims are reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the VCAA (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled with 
respect to the issue of whether new and material evidence has 
been presented.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claims by various 
documents, including August 1999 rating decision, the 
September 1999 Statement of the Case (SOC), and the October 
2000 Supplemental Statement of the Case (SSOC).  In essence, 
these documents informed the veteran of the regulatory 
standard for new and material evidence.  The veteran was also 
informed of this standard by the January 2002 Board decision.  
Further, both this decision and correspondence sent by the 
Board in January 2003 informed him of the VCAA.  In 
particular, the January 2003 correspondence informed him of 
what he must show to prevail in his claim, what information 
and evidence he was responsible for, and what evidence VA 
must secure.  Therefore, there is no further duty to notify.  
See Generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Regarding the duty to assist, the Board finds that 
it does not appear the veteran has identified any pertinent 
evidence that is not of record with respect to the issue of 
whether new and material evidence has been presented.  As 
detailed below, the Board finds that new and material 
evidence has been presented, but that additional development 
is required in order to resolve the underlying service 
connection claims.  Thus, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled regarding the issue of new and material evidence, 
to include the revised regulatory provisions of 38 C.F.R. § 
3.159.  


Background.  Service connection was previously denied for 
flat feet, a skin disorder affecting the feet, and residuals 
of a status post mass on the left foot by an April 1986 Board 
decision.  The evidence of record at the time of this 
decision included the veteran's service medical records, his 
own statements, a May 1985 VA hospitalization report, and a 
December 1985 personal hearing transcript.

The veteran's service medical records reflect that his feet 
were clinically evaluated as normal on his May 1971 induction 
examination.  Nevertheless, on his concurrent Report of 
Medical History he indicated that he had experienced foot 
trouble, which was attributed to tinea pedis.  Subsequent 
records from August 1971 show treatment, in part, for 
athlete's foot.  On his December 1972 separation examination, 
the veteran's feet were clinically evaluated as normal.  

A subsequent November 1977 Reserves examination also 
evaluated the veteran's feet as normal.  Further, on a 
concurrent Report of Medical History, he indicated that he 
had never experienced foot trouble.

The May 1985 VA hospitalization report reflects that the 
veteran had surgery to excise a mass on the top of his left 
foot of more than 3 years duration.

At the December 1985 personal hearing, it was essentially 
contended that the veteran's flat feet, skin disorder of the 
feet, and the mass on his left foot were aggravated and/or 
caused by wearing heavy steel towed boots during active 
service.  He maintained that he had flat feet when he entered 
service, and that it was pointed out to him at his induction 
examination.  When asked, he testified that he did not notice 
any pain with his feet during service, nor did he seek 
medical treatment for it at that time.  He asserted that his 
flat feet had become worse, and indicated that it started to 
bother him in 1980 or 1981.  In addition, he testified that 
he did seek treatment for athlete's foot while on active 
duty.  Further, he contended, in essence, that his foot 
problems were due to wearing boots and big thick socks, as 
well as terrain problems he experienced during active 
service.  He also provided testimony regarding his current 
foot problems.

In the April 1986 decision, the Board found that the 
veteran's skin disorder affecting his feet was noted on 
examination prior to entrance onto active duty, and did not 
increase in overall severity during active military service.  
Therefore, the Board concluded that the veteran's preexisting 
skin problem affecting the feet was not aggravated by wartime 
service.  Further, the Board found that there was no 
objective evidence of a left foot mass until many years after 
the veteran's discharge from service, and that there was no 
objective clinical evidence that the veteran had flat feet.  
Consequently, the Board concluded that the veteran's flat 
feet and the mass on his left foot were not incurred in or 
aggravated by service.

The evidence submitted as part of the veteran's application 
to reopen includes additional post-service medical records, 
statements from the veteran, the veteran's testimony at his 
September 2000 hearing, as well as lay statements in support 
of his claims.

In his own statements and hearing testimony, the veteran 
essentially reiterated his contentions that his foot problems 
were incurred in and/or aggravated by active service, 
including the boots he had to wear.  The additional lay 
statements submitted in support of his claim included his 
wife, his sixteen year old child, a coworker, and a friend, 
all of whom essentially indicated that, since 1985 or 1987, 
the veteran had complained of having aching and hurting feet.

The additional medical records submitted by the veteran 
continue to show treatment for foot problems.  For example, 
VA treatment records show pre and post-operative treatment 
for the veteran's left foot surgery from January to May 1985.  
Subsequent records from October 1989 reflect that he was 
treated at the VA dermatology department for a rash on his 
foot.  

Private medical records reveal that the veteran complained of 
flaking skin on his feet, and that he received a prescription 
for tinea pedis in September 1992

Records from 1996 reflect that the veteran was treated at VA 
for various ailments, including tinea pedis.  In October 
1994, he complained of bilateral foot pain, and was assessed 
with painful calluses on both feet.  During 1995, it was 
noted that he complained of bilateral foot pain, and was 
noted to have mild bilateral pes planus deformities.  A June 
1995 X-ray of the left foot was negative, showing no bone or 
joint abnormality. 

At a January 1997 VA medical examination, the veteran 
complained, in part, of left foot pain.  However, no chronic 
foot disability was diagnosed at this examination.  In 
addition, bilateral foot X-rays were negative, and it was 
specifically noted that there was no evidence of pes planus.

Following the Court's June 2002 Order, a July 2002 private 
medical statement from a Dr. VLS was submitted in support of 
the veteran's claims.  Dr. VLS summarized the veteran's 
account of his medical history, medical records dated from 
1985 through 2001, and the objective findings upon 
examination of the veteran's feet.  Based on the foregoing, 
Dr. VLS stated that the veteran was assessed with painful 
tylomas to the sub 5th metatarsal left foot, subhallux 
bilaterally, and sub 1st metatarsal head right foot which 
explained his consistent trips to the podiatrist for 
debridements.  In addition, the veteran had posterior tibial 
dysfunction with ankle valgus; hallux valgus deformity, left 
greater than right; hallux extensus deformity; tinea pedis; 
and xerosis.  Moreover, Dr. VLS opined that, within a 
reasonable degree of medical certainty, these biomechanical 
abnormalities, the veteran's foot pain could be aggravated by 
military occupational duties, improper shoegear, or prolonged 
ambulation.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition except for defects, infirmities, or 
disorders noted when examined and accepted for service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that a disease existed prior to service.  38 
U.S.C.A. §§ 1111, 1132; 38 C.F.R. 3.304(b).  A preexisting 
injury or disease will be considered to have been aggravated 
by active military service, where there is an increase in 
disability during such service, unless there is specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Temporary 
flare-ups will not be considered to be an increase in 
severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during active service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

It is noted that regulations adopted by VA implementing the 
VCAA includes changes to the standard for determining new and 
material evidence, and provides for limited assistance to 
claimants seeking to reopen previously denied claims.  VA's 
authority to provide such additional assistance is provided 
by 38 U.S.C. 5103A(g) (West 2002) which states that nothing 
in section 5103A precludes VA from providing such other 
assistance as the Secretary considers appropriate.  However, 
these changes are applicable only to claims to reopen filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,628-45,629.  Here, the veteran's claim was filed prior to 
August 29, 2001, and, as such, these changes are not 
applicable in the instant case.


Analysis.  In the instant case, the additional evidence 
submitted as part of the application to reopen includes the 
July 2002 private medical statement from Dr. VLS, which 
diagnosed multiple foot problems and indicated that they 
could be attributable to the veteran's period of active 
service.  No such evidence was of record at the time of the 
prior denial in April 1986.  The Board finds that this 
evidence bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
Board concludes that new and material evidence has been 
presented to reopen the veteran's claims of service 
connection for flat feet, a skin disorder affecting the feet, 
and residuals of a status post mass on the left foot.  
38 C.F.R. § 3.156(a).

Adjudication of the instant case does not end with the 
finding that new and material evidence has been presented.  
The Board must now address the merits of the underlying 
claims for service connection.

Here, the Board notes that the July 2002 private medical 
statement from Dr. VLS does not appear to include a review of 
the service medical records.  Further, it is unclear from 
this statement whether the veteran currently has flat feet, 
and/or whether his current foot problems are residuals of the 
mass on the left foot which was excised in May 1985.  Thus, 
the Board finds that an additional medical examination, with 
review of the veteran's service medical records and post-
service medical records, would be essential to resolving this 
case.  Consequently, the Board had decided to undertake 
additional development with respect to this case, and will 
issue a separate decision on the underlying service 
connection claims at a later date.











ORDER

New and material evidence having been submitted to reopen the 
claims of entitlement to service connection for flat feet, a 
skin disorder affecting the feet, and residuals of a status 
post mass on the left foot, these claims are reopened; to 
this extent only the benefits sought on appeal are granted.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

